department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date conex-106135-11 uil 36a the honorable jerry f costello u s house of representatives washington dc attention ----------------------- dear mr costello i am responding to your inquiry dated date about the effect of the making work pay mwp credit which is no longer available for pm senior taxpayers the mwp credit enacted by the american_recovery_and_reinvestment_act_of_2009 provided taxpayers with a refundable tax_credit of up to dollar_figure for working individuals and up to dollar_figure for married taxpayers filing jointly for tax years and we issued revised withholding tables for and that reflected reduced withholding resulting from the mwp credit most eligible workers received the benefit of the mwp credit without any_action on their part as employers typically handled the credit through automated withholding changes this meant that workers did not need to fill out a new form_w-4 employee's withholding allowance certificate however for some workers such as employees with multiple jobs or married couples in high tax brackets the changes from the mwp credit required them to submit a revised form w- to ensure that employers withheld enough tax pension recipients did not qualify for the mwp credit unless they received other earned_income however because the revised and withholding tables which reflected the mwp credit could result in underwithholding for pension recipients we provided pension_plan administrators with an optional adjustment procedure available on date see notice 1036-p this procedure reflected that pension income is not earned_income for purposes of the mwp credit the tables also included the optional adjustment procedure for pension_plan administrators the optional procedure conex-106135-11 automatically adjusted withholding on pension payments and pension recipients did not need to take action if used the optional procedure avoided underwithholding on pension payments however not all plan administrators made the optional adjustment as a result of the changes to withholding some taxpayers may receive a smaller refund for while others may owe money with their return in addition some taxpayers including pension recipients could initially incur a penalty if the underpayment is more than we can attribute to the change in the withholding tables however if an individual has an underpayment we will waive all or part of the penalty if we determine that the adjustments we made to the withholding tables for and caused the underpayment to request a waiver of the penalty taxpayers must follow the instructions for form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts further the tax relief unemployment insurance reauthorization and job creation act of tax relief act enacted on date included several changes affecting workers’ take-home pay and retirees’ net pension checks for the tax relief act did not extend the mwp credit that had been available for tax years and the tax relief act extended for two years the income_tax rates that were to expire at the end of that extension prevented a large increase in federal_income_tax withholding the tax relief act also provided a reduced_rate of social_security_tax for all employees from percent to percent for tax_year withholding for medicare at dollar_figure percent did not change the withholding tables for reflect the expiration of the mwp credit the expiration of the mwp credit will result in increased withholding for most taxpayers for most employees the net effect of the expiration of the mwp credit and the reduced_rate of employee social_security_tax will result in less total_tax withheld from their checks however the social_security_tax reduction does not affect pension payments pensioners whose plan administrators did not use the optional adjustment procedure for withholding in or in are likely to see an increase in withholding for their pension payments once pension_plan administrators make the changes this increase in withholding may vary per payment depending on filing_status the amount of the payment and the frequency of the payment accordingly the retirement check payments for some pensioners may be lower depending on the method that their plan administrators used to calculate withholding in and we encourage employees and pension recipients to review their withholding every year they can use the irs withholding calculator on www irs gov if necessary they can fill out a new form_w-4 or form w-4p withholding_certificate for pension or annuity payments and give it to their employer or pension_plan administrator conex-106135-11 i hope this information is helpful if you need further information please contact me or - --------------------at -------------------- in addition information about the mwp credit and the changes in withholding is available at www irs gov sincerely ligeia m donis acting chief employment_tax branch division counsel associate chief_counsel tax exempt government entities
